UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

i a nek a a a La a x
UNITED STATES OF AMERICA, ORDER
7 AgSLUSe 19 Cr. 307 (NRB)
JESUS MANUEL RIOS QUINTERO,
ALBERTO MORETA,
Defendants.
Ss ic ee h(n Sap pi Sr (sl ci Me x

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

The trial in this case will commence on April 27, 2020. The
Court will sit from 9 a.m. to 2:15 p.m. with the exception of days
for jury selection, summations (if necessary) and deliberations
when the Court will sit. from 9 a.m. to 5 p.m. The following
schedule will govern the filing of motions in limine and proposed
requests to charge and voir dire:
* Motions in limine are to be filed no later than March
26, 2020, with oppositions due on April 2, 2020 and
replies due on April 8, 2020.

° Requests to charge and voir dire are to be filed no later
than April 13, 2020.

SO ORDERED.

Dated: New York, New York
December A3, 2019

 

 

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE
